                                 UNITED STATES DISTRICT COURT
                                             for the
                              EASTERN DISTRICT OF NORTH CAROLINA

 U.S.A. vs. Urstin Latroy George                                                Docket No. 4:12-CR-4-lBO

                                Petition for Action on Supervised Release

 COMES NOW C. Lee Meeks, Jr., U.S. Probation Officer of the court, presenting a petition for modification
 of the Judgment and Commitment Order of Urstin Latroy George, who, upon an earlier plea of guilty to
 Distribution of 28 Grams or More of Cocaine Base (Crack), in violation of 21 U.S.C. § 841(a)(l), was
 sentenced by the Honorable James C. Fox, Senior U.S. District Judge, on July 3, 2012, to the custody of the
 Bureau of Prisons for a term of 60 months. It was further ordered that upon release from imprisonment the
 defenda~t be placed on supervised release for a period of 60 months.

     Urstin Latroy George was released from custody on June 26, 2015, at which time the term of supervised
 release commenced.

       On February 2, 2018, the court approved a Violation Report agreeing to take no action after the
· 'defendant submitted a positive drug test. As a result of the positive drug test, George was referred for
   substance abuse treatment and placed in the Surprise Urinalysis Program.

     On August 16, 2018, the court approved a Petition for Action on Supervised Release ordering the
 defendant to complete 24 hours community service after the defendant submitted a positive drug test.

  RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
  FOLLOWS: On November 28, 2018, the defendant submitted to urinalysis that refumed positive for
  marijuana from the laboratory on December 3, 2018. When confronted with the violation, the defendant
'\admitting to using marijuana within the past two weeks. Additionally, the defendant reported that due to
  his work schedule, he has not attended substance abuse counseling as instructed:

 As the court is aware, this will be the defendant's third positive drug test during 2018. The defendant
 continues to maintain steady employment and a stable residence. However, he has been unable to refrain
 from using marijuana. As a result of the positive drug test and his non-compliance with substance abuse
 treatment, the probation officer respectfully recommends the conditions of supervised release be amended
 to include that the defendant adhere to a curfew with electronic monitoring for a period of 30 days. In
 consideration of the defendant's financial status, it is recommended the government pay for the monitoring
      .              \
 services.

 The defendant signed i;i Waiver of Hearing agreeing to the proposed modification of supervision.

 PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

     1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
        30 consecutive days. The defendant is restricted to his residence during the curfew hours. The
        defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
        abide by all program requirements, instructions and procedures provided by the supervising officer.
Urstin Latroy George
Docket No. 4:12-CR-4-lBO
Petition For Action
Page2


Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Robert L. Thornton                               Isl C. Lee Meeks, Jr.
Robert L. Thornton                                   C. Lee Meeks, Jr.
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     200 Williamsburg Pkwy, Unit 2
                                                     Jacksonville, NC 28546-6762
                                                     Phone: 910-346-5105
                                                     Executed On: December 10, 2018

                                         ORDER OF THE COURT

Considered and ordered this / /   day of        /Ju, ..~                 , 2018, and ordered filed and
made a part of the records in~case.


~~
Chief U.S. District Judge            "
